Citation Nr: 1024400	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-00 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from March 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas that denied the Veteran's claims for 
service connection for degenerative joint disease of the 
right knee, degenerative joint disease of the left knee, a 
leg condition, posttraumatic stress disorder (PTSD), and 
arteriosclerotic coronary artery disease.  

In February 2009, the Veteran withdrew his appeal with 
respect to the claims for service connection for degenerative 
joint disease of the right knee, degenerative joint disease 
of the left knee, a leg condition, and arteriosclerotic 
coronary artery disease.  Later that month, he testified 
during a hearing before a decision review officer at the RO.  
A transcript of that hearing is of record.  

In May 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  During the hearing, the 
Veteran submitted additional evidence along with a waiver of 
RO review.  The Board accepts this additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD related to 
in-service stressors.

2.  The objective evidence tends to corroborate the Veteran's 
in-service stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the Board's favorable determination, no further 
discussion of VCAA compliance is needed at this time.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Analysis

The Veteran contends that he has PTSD due to traumatic events 
during service while serving as a military police (MP) in the 
Philippines.  On one occasion, he was on check point duty 
with another MP when a truck full of armed guerillas drove 
up; fearing for their lives, they allowed the truck to pass.  
On another occasion, while guarding Japanese prisoners of war 
(POWs), he had to stop a Filipino man who came charging at 
the prisoners with a knife.

The Veteran's DD Form 214 shows that he served as an MP and 
had over a year of service in the Philippines.  

A separation qualification record reflects that the Veteran 
served with the 3464th Ordnance Medium Maintenance Company 
Military Police Platoon for 16 months in Luzon, Philippine 
Islands; that he performed traffic control, town and camp 
guard patrol, and check patrol of entrances to dock areas; 
and that he apprehended deserters, enforced traffic and 
military regulations, checked passes and badges, and 
cooperated with civilian police in law enforcement.

An August 2007 VA mental health note reflects the physician's 
opinion that it is more likely than not that there is a 
direct relationship between the Veteran's current PTSD and 
service-related events.  The physician noted that the Veteran 
had to apprehend Japanese POWs, American deserters, and AWOL 
soldiers.  The physician related that the Veteran had to 
break up fights and forcibly enter buildings looking for 
fugitives.  The physician also noted that local guerilla 
fighters put the Veteran in fear for his life.

After review, the Board observes that the Veteran's in-
service stressors are in accord with the places, types, and 
circumstances of his service as an MP in the Philippines, as 
noted in the separation qualification record.  See 38 
U.S.C.A. § 1154(a).  Thus, the Board finds that the objective 
evidence tends to corroborate the Veteran's in-service 
stressors.  Further, the medical evidence provides a 
diagnosis of PTSD related to his in-service stressors.  
Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that service connection for PTSD is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


